



Exhibit 10.1




luluwordmark.jpg [luluwordmark.jpg]


Annual Cash Performance Bonus Award Agreement


To: [•]
Date of grant: [•]
You have been granted a contingent annual cash performance bonus award for
fiscal [•] under our 2014 Equity Incentive Plan. The award represents the right
to receive a monetary value on settlement as provided in this agreement, which
contains the terms and conditions of your award.
1.2014 Equity Incentive Plan. This award is a Cash-Based Award under the Plan
and is subject to all of the terms and conditions stated in this agreement and
the Plan, which is a part of this agreement. Capitalized terms used but not
otherwise defined in this agreement have the meanings given those terms in
lululemon’s 2014 Equity Incentive Plan.


2.Target Bonus Amount. Your target bonus amount under this award is [•]% of your
base salary. This is the amount that you would be paid if the financial
performance goals were achieved at the [•] level set by the Committee. The
actual payout of the bonus may vary from 0% of the target bonus amount for
performance below a threshold to [•]% of the target bonus amount for achieving
or exceeding the maximum performance level set by the Committee.


3.Award Payout Formula. The amount of the bonus payout, if any, you are eligible
to receive under this award will be determined by the Committee based on the
bonus award payout formula set out in Attachment A, which is attached to this
agreement and which is a part of this agreement. Any bonus payout will be based
on the achievement of specified performance objectives determined by the
Committee, which may include corporate performance goals and individual
performance goals. The bonus award payout formula established by the Committee
includes the relative weighting of each specific performance measure, as well as
the portion of any bonus payout to be determined by the achievement of corporate
performance goals and individual performance goals.


4.Determination of Bonus Payout Amount. Following the completion of the
Performance Period, the Committee will review performance relative to the
achievement of the specified performance objectives established by the Committee
in order to determine the amount of bonus payable to you under the bonus payout
formula set out in Attachment A. In making this determination, the Committee may
make adjustments that will be applied in calculating whether the performance
goals have been met to factor out extraordinary, unusual, or non-recurring
items. The Committee may use discretion in determining the amount of bonus
payable to you, including determining that your bonus payout will be less than
(but not greater than) the amount that would otherwise be payable under the
bonus payout formula.


5.Bonus Payout and Eligibility to Receive Payout. Any bonus payout under this
award will be paid to you only if you continue to render Service through the
date on which bonus payouts are made, unless your Service is terminated before
the end of the Performance Period because of your death or Disability. The bonus
payout will be made as soon as administratively possible after the Committee has
determined the amount of the bonus payout, which is expected to be within
approximately 75 days after the end of the Performance Period. The Committee has
discretion to pay or settle this award in any combination of cash, shares of
Stock or other securities.







--------------------------------------------------------------------------------





6.Bonus Payout Prorations. If you meet the eligibility criteria and began
rendering Service after the start of the Performance Period but before October
30th of that fiscal year, or if your Service is terminated before the end of the
Performance Period because of your death or Disability, the Committee may (in
its sole discretion) choose to prorate the amount of any bonus payout based on
the number of days you rendered Service during the Performance Period. The
Committee also may use its discretion to prorate the amount of any bonus payout
if you are on a leave of absence for a portion of the Performance Period or if
you change positions within the Company during the Performance Period.


7.Repayment Policy. Any payment made to you with respect to this award is
subject to repayment or forfeiture as may be required to comply with (1) the
Company’s Incentive Compensation Recoupment Policy as in effect from time to
time, (2) any applicable listing standards of a national securities exchange and
any implementing rules and regulations of the U.S. Securities and Exchange
Commission, (3) similar rules under the laws of any other jurisdiction, and (4)
any policies adopted by the Company after the date of this agreement, all to the
extent determined by the Company to be applicable to you, subject to applicable
law.


8.Tax Matters. The Company has not obtained a tax ruling or other confirmation
from the United States Internal Revenue Service with regard to the application
of Section 409A to this award, and it does not represent or warrant that this
agreement will avoid adverse tax consequences to you, including as a result of
the application of Section 409A to this award. The Company may amend this
agreement, void or amend any election you make under this agreement or delay any
payments in such a manner as it determines to be necessary or appropriate to
comply with Section 409A without your consent and without giving you prior
notice. You hereby release and hold harmless the Company, its directors,
officers and stockholders from any and all claims that may arise or relate to
any tax liability, penalties, interest, costs, fees or other liability you incur
in connection with this award.


9.Transfer of Residence. If you transfer your residence or Service to another
country, the Company may amend or supplement this agreement in such a manner as
it determines to be necessary or appropriate to comply with applicable laws,
rules and regulations or to facilitate the operation and administration of this
award and the Plan, in each case without your consent and without giving your
prior notice.


10.Acknowledgements. By accepting this award, you acknowledge and agree that (1)
this this award will be considered a Performance Award and is governed by the
provisions of the Plan; (2) you have read and are familiar with the Plan, a copy
of which has been made available to you, and you accept this award subject to
the terms and conditions of the Plan and this agreement; (3) you have been
advised to seek the advice of your own independent tax advisor prior to
accepting this award and you are not relying on any representations of the
Company or any of its agents as to the effect or advisability of entering into
this agreement; (4) you consent to electronic delivery of the Plan and any
documents related to the Plan or this award; and (5) you will be bound by the
terms of the Company’s Incentive Compensation Recoupment Policy as in effect at
any time.


11.Miscellaneous. This agreement is binding on you and your heirs, executors,
administrators, successors and assigns. Any document relating to participation
in the Plan and any notice required or permitted under this agreement must be in
writing and will be deemed given when personally delivered, emailed to the most
current email address in the Company’s records, made available on an electronic
network or database, or deposited in the U.S. mail by registered or certified
mail or similar method of any foreign postal service. Except for any employment
agreement between you and the Company in effect as of the grant date of this
award, this agreement and the Plan constitute the entire understanding and
agreement between you and the Company with respect to this award and supersede
all prior understandings and agreements. This agreement is to be governed by the
laws of the State of Delaware, without regard to its conflict of law rules.
Nothing in this agreement or the Plan will be construed to confer on you any
right to continue in Service. If there is a conflict between the terms and
conditions of this agreement and the Plan, the terms and conditions of the Plan
will have the highest authority.





--------------------------------------------------------------------------------





 
LULULEMON ATHLETICA INC.
 
By:
 
 
Name:
 
Title:

I hereby acknowledge that I have read, understand and accept the terms of this
award agreement, the Plan and the Company’s Incentive Compensation Recoupment
Policy.
 
PARTICIPANT
 
 
 
Date:
 






--------------------------------------------------------------------------------





ATTACHMENT A
BONUS AWARD PAYOUT FORMULA
Participant:
[•]
Date of grant:
[•]
Target bonus amount:
[•] of base salary
Performance period:
Fiscal [•]



The amount of the bonus payout, if any, you are eligible to receive under this
award will be based on the achievement of corporate and individual performance
goals as provided below.
The performance measures and respective weightings are as follows:
Performance Measures
Weighting
Financial Performance Measures
[•]%
Individual Performance Measures
[•]%

The financial performance measures and respective weightings are as follows:
Financial Performance Measures
Weighting
[•]
[•]%
[•]
[•]%

The respective percentage with respect to each financial performance measure
will be calculated as follows:
Measure
Below Threshold
Threshold
Target
Maximum
[•]
[•]%
[•]%
[•]%
[•]%
[•]
[•]%
[•]%
[•]%
[•]%

With respect to each financial performance measure, if actual performance is
between the threshold level and target, or between target and maximum, the
applicable percentage will be calculated using straight line linear
interpolation on each independent metric. If actual performance is below
threshold, the applicable multiplier will be 0%.





